UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended January 31, 2011 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-27485 SUN RIVER ENERGY, INC. (Exact name of registrant as specified in its charter) Colorado 84-1491159 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 5950 Berkshire Lane, Suite1650, Dallas, Texas 75225 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (214)369-7300 Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. þ Yeso No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T (§232.405 of this chapter) during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files). o Yeso No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filero Accelerated filero Non-accelerated filero Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). o Yes þ No There were 25,802,005 shares issued and outstanding of the registrant’s Common Stock as of February 10, 2011. 1 SUN RIVER ENERGY, INC. TABLE OF CONTENTS PART I—FINANCIAL INFORMATION Item1. Financial statements 3 Item2. Management’s discussion and analysis of financial condition and results of operations 14 Item3. Quantitative and qualitative disclosures about market risk N/A Item4. Controls and procedures 17 PART II—OTHER INFORMATION Item1. Legal proceedings 17 Item1A. Risk factors N/A Item2. Unregistered sales of equity securities and use of proceeds 18 Item3. Defaults upon senior securities 19 Item4. (Removed and reserved) N/A Item5. Other information 19 Item6. Exhibits 20 EX-3.2 EX-4.1 EX-4.2 EX-4.3 EX-4.4 EX-4.5 EX-4.6 EX-4.7 EX-4.8 EX-10.6 EX-21 EX-31.1 EX-32.1 2 PART I—FINANCIAL INFORMATION Item1. Financial Statements. Sun River Energy, Inc. January 31, April 30, Consolidated Balance Sheets (Unaudited) Assets Current assets Cash and cash equivalents $ $ Accounts receivable, net Total current assets Oil and gas properties—net, based on full cost method of accounting Property and equipment—net Goodwill Deposits Total assets $ $ Liabilities and stockholders' equity (deficit) Current liabilities Accounts payable and accrued expenses $ $ Accounts payable - related party Asset retirement obligations – current Notes payable Convertible notes payable – related party Total current liabilities Asset retirement obligations Total liabilities Commitments and contingencies Stockholders’ equity (deficit) Preferred Stock, 8,750,000 shares authorized, par value $.01, no shares issued and outstanding at January 31, 2011 and April 30, 2010 8% Series A cumulative convertible preferred stock, par value $.01; authorized 1,250,000 shares, 95,250 and 0 shares issued as of January 31, 2011 and April 30, 2010, respectively Common stock, $.0001 par value; authorized, 100,000,000 shares; 24,443,295 shares at January 31, 2011and 19,373,995 issued shares at April 30, 2010, respectively Additional paid-in-capital Accumulated deficit ) ) Common stock to be delivered for debt ) ) Total stockholders’ equity (deficit) ) Total liabilities and stockholders' equity (deficit) $ $ The accompanying notes are an integral part of these financial statements. 3 SUN RIVER ENERGY, INC. Consolidated Statements of Operations (Unaudited) For the Three Months Ended For the Nine Months Ended January 31, January 31, Revenues $
